Citation Nr: 0006581	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-00 109 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for pension benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1944.  The veteran died in May 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas. 

In April 1999, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  In July 1995, the RO denied the appellant's claim for 
non-service connected death pension and notified the 
appellant of the adverse action;  the appellant failed to 
perfect an appeal within a year of notification.  

2.  The evidence associated with the claims file subsequent 
to the July 1995 decision is not so significant that it must 
be considered with respect to that claim.


CONCLUSION OF LAW

The evidence received since the July 1995, decision which 
denied a claim for non-service connected pension, is not new 
and material, and the appellant's claim for that benefit may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in May 1995, and the appellant seeks pension 
death benefits asserting that she is the deceased veteran's 
helpless child for VA pension purposes.  In general, pension 
benefits are available under the laws administered by the VA 
to the surviving children of certain veterans of a period of 
war.  38 U.S.C.A. § 1542.  The term "child" for purposes of 
analysis is limited to one who is unmarried and who is either 
under eighteen years of age or who before attaining the age 
of eighteen years, became permanently incapable of support.  
38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  The appellant 
maintains that she falls in the latter category.  

However, in July 1995, the RO denied a claim by the appellant 
for non-service connected death pension and notified the 
appellant of the adverse action.  The appellant failed to 
perfect an appeal within a year of notification.  The July 
1995 decision, therefore, is final and, as such, that 
decision may not be reopened without "new and material 
evidence."  See 38 U.S.C.A. § 5108, 7105(c), 38 C.F.R. 
§ 20.1103; see Godfrey v. Brown, 7 Vet. App. 398, 405 (1995); 
Moray v. Brown, 5 Vet. App. 211, 213 (1993).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  That standard has not been 
met.  

In denying the appellant's earlier claim for death pension 
benefits, the RO in July 1995 observed that it had evidence 
before it that the appellant was married and that marriage, 
in the context of this case, is a bar to benefits.  Since 
then, the appellant has submitted a statement that she 
received a divorce in June 1997.  However, marriage of a 
child ceases to be a bar to benefits only if the marriage was 
void, was annulled by a court having annulment decrees, or 
was terminated prior to November 1990.  38 C.F.R. § 3.55; see 
also 38 U.S.C.A. § 103 (e).  Even assuming the truth of the 
statement submitted by the appellant, that the appellant was 
divorced after November 1990 does not tend to alter the 
conclusion that her marriage constitutes a bar to benefits. 

The appellant has also submitted medical evidence consisting 
of a hospital report documenting that she was treated on an 
inpatient basis from November 1980 to December 1980 in 
connection with a diagnosis of unipolar depression, in 
remission, schizo-affective.  The appellant's prognosis was 
described as fairly good, although she was characterized as 
"perhaps idealistic about her future marriage."  The 
appellant contends that this evidence is relevant to 
establishing that she was not competent to marry.  However, 
the Board finds nothing in the report and in her subsequent 
claimed divorce suggesting that the appellant was legally 
incapable of contracting a marriage.  Furthermore, the Board 
is aware of no authority that would allow it to invalidate a 
marriage otherwise valid under state laws.  The appellant has 
not submitted evidence that the marriage, the initial 
existence of which she apparently has conceded, was annulled, 
voided, or otherwise invalidated by a court of competent 
jurisdiction.  The evidence, as such, is not probative of an 
issue in controversy at the time of the initial decision and 
is not so significant that it must be considered.  



ORDER

The claim is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

